THE COURT
(MORSELL, Circuit Judge, absent) refused.
R. J. Brent contended that the confession of the defendant must be taken altogether; and that if there is no evidence to contradict any part of the confession, the attorney for the United States cannot be permitted to argue to the jury that any part of the confession is false.
CRANCH, Chief Judge, said that the question has often been made in this court; and the court had always decided, that the whole confession must be given in evidence to the jury; but that they had a right to judge for themselves of the truth of it, or of any part of it. See Starkie, pt. 4, p. 48.
Verdict, not guilty.